Citation Nr: 0214860	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  99-23 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Joseph I. Carter, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1998 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim of service 
connection for COPD.  In June 2001, the Board notified the 
veteran that the transcript of his February 2001 hearing 
before a Travel Member of the Board had been lost.  Later 
that month, the veteran asked the Board for a new hearing 
before another Travel Member of the Board.  Thereafter, also 
in June 2001, the Board remanded the veteran's appeal for the 
requested hearing.  Subsequently, the veteran testified at a 
personal hearing before the undersigned sitting at the RO in 
September 2001.


FINDINGS OF FACT

1.  The record includes uncontradicted VA medical opinion 
evidence indicating that the veteran likely acquired nicotine 
dependence during military service.

2.  The record includes uncontradicted VA medical opinion 
evidence indicating that nicotine dependence caused the 
veteran's current COPD.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for COPD, as 
secondary to nicotine dependence, are met.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303; 38 U.S.C.A. §§ 1103, 
1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.300, 3.303, 3.310 (2001); VAOPGCPREC 2-
93 (Jan. 13, 1993); VAOPGCPREC 19-97 (May 13, 1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice contemplated by law.  In this regard, by the RO 
decisions, the statement of the case, the supplemental 
statements of the case, and correspondence with the veteran 
and his attorney-representative, the veteran has been 
notified of the laws and regulations governing his claim for 
service connection for COPD, including the VCAA, and the 
reasons for the determination made regarding this claim.  
Moreover, VA has made reasonable efforts to obtain all 
relevant information and medical necessary to substantiate 
the service connection claim.  Specifically, the information 
and evidence that have been associated with the claims file 
consist of the veteran's service medical records and medical 
records from private, VA and other agency health care 
professionals, to include a medical opinion report regarding 
the claimed relationship between the COPD and veteran's 
period of military service, and written arguments presented 
by the veteran and his attorney-representative.  Thus, after 
examining the record, the Board is satisfied that the veteran 
had received the notice and assistance contemplated by law.  
Therefore, adjudication of the claim at this juncture may go 
forward because it poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Service medical records, including a March 1953 entry 
examination and a March 1955 separation examination, were 
negative for reports of smoking.

VA obtained and associated with the record private and/or VA 
treatment records, dated from July 1985 to May 2002.  The 
medical records show the veteran's complaints, diagnoses, 
and/or treatment for COPD starting in July 1985.  See private 
treatment records from Tifton Medical Clinic dated from July 
1985 to July 1991; VA treatment records dated from January 
1993 to May 2002.

As to the veteran's tobacco use history, a July 1985 
treatment record from Tifton Medical Clinic noted that the 
veteran smoked 2 to 3 packs of cigarettes a day and has done 
so for the last 40 years.  It also noted that the veteran had 
a tobacco abuse history of greater than 75 packs a year.  In 
August 1985, a treatment record from Tifton Medical Clinic 
noted that the veteran had a 1 to 1 1/2 pack a day history 
since age 9 or 10 with at least a 40/50 to 70 pack a year 
history.  It was also noted that he had not smoked for the 
last six weeks.  In September 1985, a pulmonary function test 
(PFT) from Tifton Medical Clinic noted that the veteran had a 
40 pack years history of smoking.  In March and August 1986, 
treatment records from Tifton Medical Clinic noted that, 
while the veteran had stopped smoking for 3 1/2 years in 
1985, he continued to smoke.  In April 1988, a PFT from 
Tifton Medical Clinic noted that the veteran had a 44 pack 
years history of smoking.  In September 1988, a treatment 
record from Tifton Medical Clinic noted that, while the 
veteran had cut back his smoking to one pack a day, he 
continued to smoke.  In March 1994, May 1997, and October 
1998 VA PFTs all noted that, while the veteran had a 45 year 
history of cigarette smoking, he had quit 5 years earlier.  
In addition, VA treatment records, dated in June 1996, March 
2000, July 2000, November 2000, January 2001, and May 2001, 
noted that the veteran continued to use tobacco.  Other VA 
treatment records noted that, while the veteran did not 
smoke, he used chewing tobacco.  See VA treatment records 
dated in June 2000, March 2002, and May 2002. 

The veteran testified at a personal hearings at the RO in 
February 1999 and at a personal hearing before the 
undersigned, sitting at the RO, in September 2001.  At those 
hearings, he testified that his pre-service smoking consisted 
of a single incident, at age 9 or 10, when he picked up and 
smoked a cigaret someone else had discarded.  At that time, 
his mother caught him and he did not smoke again until he was 
19 when he entered military service in 1953.  While he did 
not smoke before entering military service, during basic 
training he was first introduced to tobacco products.  
Cigarets were made available to him with his c-rations and 
could be purchased at the Post Exchange.  He thereafter 
continued to smoke until he quit in 1988.  While at one point 
he was smoking 3 packs a day, he averaged 1 1/2 to 2 packs a 
day between 1953 and 1988.  While in military service, the 
veteran reported that he saw a doctor while stationed in 
Munich, Germany for a bad cough and was told to change his 
brand of cigarets.  Following military service, a Dr. Ayers 
first treated him for a cough and other respiratory problems 
in 1955.  This treatment took place while the veteran was in 
his 20's and lasted until the 1970's.  In 1980, Dr. Ayers 
died.  The veteran reported that, so far, he had been unable 
to obtain Dr. Ayers treatment records and he believed that 
they are unavailable.  Thereafter, in the 1970's, he began 
seeing Dr. Flowers.  Dr. Flower's also died and his records 
are also unavailable.  He thereafter saw doctors at Tifton 
Medical Center in approximately the 1980's (Drs. Roberts and 
McCullough).  And from 1992 forward, he received his 
treatment at a VA medical center (VAMC).  His diagnosis, 
beginning in 1986, was COPD.  

In addition, a review of the record on appeal shows a number 
of written statements from the veteran in which he reported 
the history of his tobacco use.  Specifically, he reported 
that he started smoking while in military service in 
approximately April or May 1953 while in basic training at 
Fort Jackson when 19 years old.  Moreover, as a cook at Fort 
Bliss and in Germany, he reported that he had access to the 
cigarettes that were placed in c-rations and, after passing 
them out, he would get the cigarets from any non-smokers.  
Following military service, he smoked cigarettes continuously 
until approximately January 1988, two years after being 
diagnosed with COPD in 1986.  As to the amount of his 
smoking, the veteran reported that, while it started at 1 
pack a day it increased to 2 packs a day and stayed at the 
level for approximately 30 years.  The veteran reported that 
he worked as a carpenter before military service and as sheet 
rock finisher after military service.  See statements in 
support of claim dated in April 1998 and VA Form 9s dated in 
November 1999.

Lastly, the veteran appeared for a VA examination in July 
2002.  This examination was ordered by the Board to obtain 
medical opinion evidence as to the origins or etiology of the 
veteran's COPD.  Telling, the July 2002 VA examiner, after 
reviewing the claims file and examining the veteran, 
diagnosed COPD and opined that it was ". . . secondary to 
tobacco use with nicotine dependence dating from and starting 
during military service."

Specifically, as to the etiology of the veteran's COPD, the 
examiner opined that 

 . . . [t]he etiology for veteran's COPD 
is tobacco abuse.  The veteran does have 
a history of working around sheet rock 
and perhaps a small bit of asbestos 
exposure, however the overwhelming 
majority of veteran's lung condition is 
on account of his smoking history.  The 
veteran has a long well-documented 
history of smoking from 1953-1988.  He 
smoked on an average of two packs a day.  
This gives him a 70-pack-year history of 
smoking.  He stopped in [19]88, however 
restarted in [19]93 and then was able to 
stop again in 1995.  During the period 
from [19]93 to [19]95 he quickly got up 
to two packs a day.  He continues to chew 
tobacco . . . He worked as a roofer in a 
warehouse prior to getting into the 
service.  So, the reason for the 
veteran's COPD is his tobacco abuse.

In addition, the examiner provided the following observations 
as to how he decided that the date of onset of the nicotine 
dependence was while in military service and not pre-military 
service as noted in some of the treatment records found in 
the claims file.  Specifically,

[the examiner noted that he] . . . 
reviewed the records and I reviewed the 
documents with the veteran regarding that 
information when he started smoking.  
There are two entries where it refers to 
[the] veteran starting to smoke at the 
age of nine.  [However,] when I asked the 
veteran this, he says that he is a very 
honest person and that when somebody 
would ask him when he started smoking he 
would say nine because that was when he 
had his first puff off of a cigarette of 
a butt that he found.  The veteran 
relates that he was reprimanded by his 
mother and did not go near cigarettes 
until he was in the service again.  Once 
he was in the service, he said that he 
started with smoking one here, one there, 
and then up to two a day and that he 'did 
not start at one-and-a-half packs a day.'  
I asked this veteran several times during 
the course of the interview at different 
times about this history and I got a 
fairly consistent history about this.  He 
said that everyone else was doing it and 
again that he started with a sea rations 
and within one month that was when he was 
smoking up to a pack to a pack-and-a-half 
a day.  He does relate that maybe he 
could have stopped when he got back but 
he did not.  He entered the service at 
the age of 19 and was in the service for 
two years and diagnosed with COPD in 1996 
(sic)(1986).


Analysis

The veteran maintains that he became nicotine dependent while 
in military service, that this dependence caused him to 
continue to use tobacco products after service, and that the 
use of tobacco products caused current COPD.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and his representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Given the favorable decision in this case, 
the Board is satisfied that all facts pertinent the veteran's 
claim have been properly developed.  Accordingly, after 
examining the record, further development and further 
expending of VA's resources is not warranted.

Legislation has been passed that directly addresses the 
veteran's claim.  Specifically, the Veterans Benefits Act of 
1998, enacted as Subtitle B of Public Law No. 105-178, § 
8202, 112 Stat. 492, amended 38 U.S.C.A. §§ 1110 and 1131 to 
prohibit the payment of VA compensation for disabilities 
attributable to a veteran's use of tobacco products in 
service.  That legislation was approved on June 9, 1998, and 
was made effective for all claims filed thereafter.  Then, in 
Public Law No. 105-206, § 9014, 112 Stat. 865, approved on 
July 22, 1998, the amendments made by section 8202 of the 
previous statute were rescinded.  Rather than amending 
38 U.S.C.A. §§ 1110 and 1131, section 9014 created a new 
38 U.S.C.A. § 1103 which provides, in pertinent part, as 
follows:

Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.  (new 38 C.F.R. § 3.300 to 
the same effect)

Thus, new section 1103, along with new 38 C.F.R. § 3.300, 
bars an award of service connection for a disability arising 
long after service based upon a finding that such disability 
was caused by tobacco use during service.  It does not, 
however, preclude the establishment of service connection 
based upon a finding that a disease or injury (even if 
tobacco-related) became manifest or was aggravated during 
active service or became manifest to the requisite degree of 
disability during any applicable presumptive period specified 
in 38 U.S.C.A. §§ 1112, 1116.  See 38 U.S.C.A. § 1103(b).  By 
its terms, new section 1103 applies only to claims filed 
after June 9, 1998, and does not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.

As noted above, the effective date of 38 U.S.C.A. § 1103 is 
June 9, 1998.  However, the veteran's claim was initially 
filed in April 1998.  Therefore, 38 U.S.C.A. § 1103 does not 
apply, and the claim is governed by the law in effect when 
the claim was filed.

Before June 1998, the statutes and regulations were silent on 
the specific issue of service connection for disabilities 
attributable to the use of tobacco products in service.  
However, two precedent opinions of the VA General Counsel 
(GC), which the Board is bound to follow pursuant to 
38 U.S.C.A. § 7104(c), provide guidance.  The first GC 
opinion, VAOPGCPREC 2-93 (Jan. 13, 1993), together with an 
explanatory supplement issued by GC on June 3, 1993, provides 
that service connection may be granted for disease, even 
though not diagnosed before separation from service, if the 
evidence of record shows that the disease resulted from the 
veteran's use of tobacco during service.  However, if a post-
service disease is caused by post-service smoking, then 
service connection is not warranted.  That is, service 
connection is not warranted for a disease caused by smoking 
merely because a veteran began smoking in service unless the 
evidence also shows that smoking in service, and not smoking 
before or after service, was the sole cause of the disease.  
In such a case, a disease caused by the use of tobacco in 
service is said to have been directly incurred in service.

VAOPGCPREC 19-97 (May 13, 1997) noted that service connection 
is also granted for disability that is proximately caused by 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
Proximate cause is that which, in a natural and continuous 
sequence, unbroken by any efficient intervening cause, 
produces injury, and without which the result would not have 
occurred.  BLACK'S LAW DICTIONARY 1225 (6th ed. 1990).  An 
intervening cause is one that comes between the initial force 
or cause and the ultimate effect.  BLACK'S LAW DICTIONARY 221 
(6th ed. 1990).  As applied in this context, service 
connection may be granted for disability proximately caused 
by another disorder that was incurred in service (i.e., 
nicotine dependence) due to the use of tobacco in service.  
In such a case, the disability is said to be secondary to the 
disorder caused by smoking in service.

Moreover, VAOPGCPREC 19-97 reported that the Under 
Secretary for Health, in a May 5, 1997, memorandum, 
relying upon the criteria set forth in VAOPGCPREC 67-90 
(O.G.C. Prec. 67-90) stated that nicotine dependence may 
be considered a disease for VA compensation purposes.  In 
addition, the Board notes that nicotine dependence is a 
mental disorder.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 243 (4th ed. 1994) (DSM-
IV).  It is a maladaptive pattern of nicotine use leading 
to significant impairment or distress manifested by three 
or more of the following criteria at any time in the same 
twelve-month period:  (1) tolerance, as manifested by the 
absence of nausea, dizziness, and other characteristic 
symptoms despite use of substantial amounts of nicotine or 
a diminished effect observed with continued use of the 
same amount of nicotine-containing products; (2) 
withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt 
cessation of daily nicotine use or reduction in the amount 
of nicotine used:  (a) dysphoric or depressed mood; (b) 
insomnia; (c) irritability, frustration, or anger; (d) 
anxiety; (e) difficulty concentrating; (f) restlessness; 
(g) decreased heart rate; or (h) increased appetite or 
weight gain; or by use of nicotine or a closely-related 
substance to relieve or avoid withdrawal symptoms; (3) use 
of tobacco in larger amounts or over a longer period than 
was intended; (4) persistent desire or unsuccessful 
efforts to cut down or control nicotine use; (5) devotion 
of a great deal of time in activities necessary to obtain 
(e.g., driving long distances) or use (e.g., chain-
smoking) nicotine; (6) relinquishment or reduction of 
important social, occupational, or recreational activities 
because of nicotine use (e.g., giving up an activity which 
occurs in smoking-restricted areas); and (7) continued use 
of nicotine despite knowledge of having a persistent or 
recurrent physical or psychological problem that is likely 
to have been caused or exacerbated by nicotine.  Id. at 
181.  In addition, DSM-IV, at 180, indicates that 
sustained full remission is achieved when none of the 
above criteria for nicotine dependence has been met for 
twelve months or longer.  See VAOPGCPREC 19-97.

Next, the Board notes that it is its responsibility to weigh 
the evidence and decide where to give credit and where to 
withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for disregarding a medical opinion.  Evans, 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

With regard to the medical evidence, a diagnosis or opinion 
by a medical professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is to be given little to no weight.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In sum, the 
weight to be accorded the evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.  

Initially, the Board finds that, based on a theory of 
secondary service connection as outlined in VAOPGCPREC 19-97, 
based on the lay statements from the veteran as well as his 
oral testimony and statements provided to the VA examiner 
(i.e., while he may have tried cigarets for the first time 
when he was nine, he first started to regular used a tobacco 
product while in military service and continued to use a 
tobacco product post-service), the veteran's post-service 
diagnosis of COPD, and the July 2002 VA examiner's opinion, 
the evidence of record supports a grant of service connection 
for COPD.

As noted above, the veteran reported that he used a tobacco 
product while in military service and continued to use 
tobacco products after service.  (The Board notes that a lay 
witness can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).)  Moreover, voluminous 
post-service VA and private treatment records show the 
veteran was diagnosed with COPD after separation from 
military service.  Next, the Board notes that the July 2002 
VA examiner's statement indicates that the veteran became 
addicted to nicotine while in military service and that the 
tobacco use caused the veteran's COPD.  Tellingly, the July 
2002 VA examiner's opinions regarding nicotine dependence and 
current COPD are the only medical statements in the record as 
to the origins and etiology of the veteran's current COPD.  
In short, the July 2002 opinions as to etiology are unrefuted 
by other evidence of record.  As indicated above, the Court 
has stated that VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions.  
See Colvin v. Derwinski 1 Vet. App. 175 (1991).  Accordingly, 
the Board finds that the preponderance of the evidence shows 
that the veteran became addicted to nicotine while in 
military service and this addiction caused current COPD.  

In addition, the Board notes that the record on appeal does 
not show that there exists a supervening cause of the 
veteran's COPD that severs the causal connection to the 
service-acquired nicotine dependence.  See VAOPGCPREC 19-97.  
The record on appeal shows that the veteran may have started 
using tobacco products before military service and 
periodically stopped smoking before stopping for good in 
approximately 1995.  However, the record does not show that 
the veteran ever achieved "sustained full remission" from 
the use of tobacco (i.e., twelve months without addictive 
symptoms.  See VAOPGCPREC 19-97, citing DSM-IV at p. 180. 
Specifically, it appears from the record that he stopped 
smoking cigarets for the first time in 1988, after having 
smoked continuously smoked since 1953 (except for a brief 6 
week period in 1985) and started smoking cigarets again in 
1993 before stopping for good again in 1995.  However, a 
review of the record on appeal shows that he continued to use 
a tobacco product during those periods that he stopped 
smoking cigarets - chewing tobacco.  In fact, both 
contemporaneous VA treatment records, as well as the July 
2002 VA examiner, noted that the veteran continued to chew 
tobacco.  

Accordingly, the Board finds that, because the record shows 
that the veteran simply switched from cigarettes to chewing 
tobacco when he gave up smoking, the record does not show 
that the veteran ever achieved "sustained full remission" 
from the use of tobacco.  As for whether nicotine dependence 
started prior to service, the Board finds that the medical 
opinion provided by the July 2002 VA examiner, who reviewed 
the record on appeal with the goal of ascertaining the 
approximate date on which the veteran became addicted to 
nicotine, when combined with the veteran's lay statements as 
to the onset of tobacco use to be credible assessments of 
greater evidentiary weight than the references to the veteran 
having started smoking at age 9 or 10 and the 35 and 40 plus 
year history of tobacco use seen in private and VA treatment 
records in the late 1980's and the 1990's.

Therefore, given that the diagnosis of COPD found in the 
record, and because it appears from the evidence of record 
that COPD was as likely as not secondary to nicotine 
dependence incurred while in military service, the Board 
finds that a grant of service connection is warranted.

In summary, the Board finds that the evidence, both positive 
and negative, is at least in relevant equipoise.  A fair 
reading of the medical evidence shows that the veteran's 
nicotine dependence likely began during military service and 
that it 
thereafter resulted in current COPD.  Under such 
circumstances, the Board concludes that the evidence supports 
a grant of service connection for COPD.  38 C.F.R. §§ 3.102, 
3.303, 3.310. 


ORDER

Service connection for COPD is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

